Citation Nr: 1404255	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-29  292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active service from August 1970 to June 1971. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran has Level I hearing loss in his right ear, and Level I hearing loss in his left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Assist and Notify

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application. These VCAA notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in an SOC or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of his claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, the Board notes that service connection had already been established and the current appeal arose, in part, from a disagreement with the initial assigned disability evaluation. The United States Court of Appeals for Veterans Claims (Court or CAVC) has held that where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven. See Dingess/Hartman v. Nicholson, supra. As such, 38 U.S.C.A. § 5103(a)  notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled. Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a)  notice. Therefore, any defect as to notice is nonprejudicial. See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board notes that in a letter dated May 2013, the Veteran was informed of the evidence necessary to support a claim of entitlement to an increased disability rating. In addition, an October 2013 Statement of the Case ("SOC") informed the Veteran of the specific diagnostic code applicable to his service-connected bilateral hearing loss. See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d at 1333-34 (holding that providing the claimant with notice followed by a readjudication of the claim in an SOC or Supplemental Statement of the Case ("SSOC") "cures" any timing problem associated with the lack of notice prior to an initial adjudication). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), and a March 2012 VA audiological examination report. The examination was based on a thorough audiological evaluation, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). The reports of the VA compensation examination, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's hearing loss disability according to the criteria found in 38 C.F.R. § 4.85, DC 6100 (2013). Thus, additional examination of this disability is not needed. See 38 C.F.R. § 3.327(a).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeals. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655  all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013). 

Analysis

The Veteran contends that he is entitled to a compensable rating for his disability because he has trouble hearing and understanding words. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the history of the disability. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods when the service-connected disability has exhibited symptoms that would warrant different ratings. The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505   (2007); 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2) .

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076  ; see also 38 U.S.C.A. § 7104(a) (West 2002). Moreover, the CAVC has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2012). This diagnostic code sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores. Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation. See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment. To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns of hearing impairment, which are defined as when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86(a) and (b) .

A VA audiological evaluation was conducted in March 2012, puretone thresholds, in decibels, were as follows: 1000 Hz; 2000 Hz; 3000 Hz; 4000 Hz; AVERAGE; RIGHT, 25, 25, 40, 60; LEFT, 30, 25, 40, 55. The average hearing level in both ears was 38. Speech audiometry as determined by the Maryland CNC speech discrimination test revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear. 

It was reported in the examination that the Veteran's hearing loss impacted his ordinary conditions of life, including his ability to work. The Veteran mentioned that he had to have the television (TV)  and radio too loud for others, and that he misunderstood words in conversation and confused one word for another. 

According to Table VI, this level of hearing impairment correlates to a numeric designation of I for the left ear and I for the right ear. The point of intersection on Table VII, in turn, reflects that this level of hearing loss is commensurate with the existing 0 percent rating. An exceptional pattern of hearing impairment was not indicated. The results of the March 2012 VA audiological examination does not support the assignment of a higher, i.e., compensable rating for the Veteran's bilateral hearing loss. The regulations specifically set forth the manner in which a Veteran's hearing impairment is to be evaluated. 38 C.F.R. §  4.85 and 4.86 detail the specific criteria for disability ratings as described above. 

It also has not been shown the Veteran has had a compensable level of bilateral hearing loss at any time since once year immediately preceding the filing of this increased-rating claim, so the Board cannot "stage" his rating either. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The VA compensation examiners also as required specifically addressed the functional effects of the Veteran's bilateral hearing loss disability on his employment and social and daily activities. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. So in reaching this decision, the Board also has considered whether an extra-schedular rating is warranted. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The question of an extra-schedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339  (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

The threshold factor for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected bilateral hearing loss is inadequate. The Veteran's level of hearing loss is fully contemplated by the objective standards of the applicable code, DC 6100. He does not have the exceptional pattern of hearing impairment that would invoke consideration of 38 C.F.R. § 4.86(a) and (b). 

Furthermore, there is no objective evidence of record suggesting his service-connected disability markedly interferes with his employment, that is, above and beyond that contemplated by the schedular rating assigned for this disability, or as an additional example requires frequent hospitalization. 38 C.F.R. §§ 4.1, 4.15. The impact of his disability on his life and work is limited to having television and radio devices too loud for others, and misunderstanding and confusing words. His employment status is not clearly identified, but there is no indication that it has interfered with his current employment, if any. There is no express or implied allegation of unemployability on account of this service-connected disability. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The Board finds that the evidence does not support the assignment of a compensable rating or in other words, a rating higher than 0 percent for the bilateral hearing loss, either on a schedular or extra-schedular basis. Moreover, there is not an approximate balance of evidence for and against the claim to warrant application of the benefit-of-the-doubt doctrine; instead, the preponderance of the evidence is against the claim, so it must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased (compensable) rating for bilateral hearing loss is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


